MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                 FILED
regarded as precedent or cited before any                                         Oct 20 2020, 8:34 am
court except for the purpose of establishing
                                                                                      CLERK
the defense of res judicata, collateral                                           Indiana Supreme Court
                                                                                     Court of Appeals
estoppel, or the law of the case.                                                      and Tax Court




ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Valerie K. Boots                                          Curtis T. Hill, Jr.
Indianapolis, Indiana                                     Attorney General of Indiana

                                                          Katherine A. Cornelius
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

In re the Termination of the                              October 20, 2020
Parent-Child Relationship of:                             Court of Appeals Case No.
                                                          20A-JT-901
J.C. and G.P. (Minor Children),
                                                          Appeal from the Marion Superior
    and                                                   Court Juvenile Division
A.P. (Mother),                                            The Honorable Mark A. Jones,
Appellant-Respondent,                                     Judge
                                                          The Honorable Ryan Gardner,
        v.                                                Magistrate
                                                          Trial Court Cause Nos.
Indiana Department of Child                               49D15-1908-JT-740 and 49D15-
Services,                                                 1908-JT-741
Appellee-Petitioner,

    and



Court of Appeals of Indiana | Memorandum Decision 20A-JT-901 | October 20, 2020         Page 1 of 15
      Child Advocates, Inc.,
      Appellee-Guardian ad Litem.




      Altice, Judge.


                                                Case Summary


[1]   A.P. (Mother) appeals from the involuntary termination of her parental rights

      to two of her minor children. She challenges the sufficiency of the evidence

      supporting the termination.


[2]   We affirm.


                                       Facts & Procedural History


[3]   Mother suffers from an opioid addiction, which has left her homeless and

      unemployed. She has not had custody of her four minor children since they

      were removed from her care in March 2018. This termination case involves her

      two youngest children, J.C. (born in April 2010) and G.P. (born in October

      2015). Her older children are in the care and custody of their father.


[4]   On March 9, 2018, the Indiana Department of Child Services (DCS) took all

      four children into emergency custody. In the CHINS petition filed a few days

      Court of Appeals of Indiana | Memorandum Decision 20A-JT-901 | October 20, 2020   Page 2 of 15
      later, DCS alleged, among other things, that: (1) Mother had failed to provide

      her children with a safe, stable, and appropriate living environment with

      necessary supervision; (2) she was using illegal drugs that seriously hindered her

      ability to care for the children; (3) she has a history of substance abuse and was

      previously found in the backyard of her home where she overdosed; (4) on or

      about March 9, 2018, the children were getting ready for school and found

      Mother overdosed on the bedroom floor; and, (5) Mother tested positive for

      cocaine and benzodiazepines following this recent incident. The children were

      all placed in the care of their maternal great grandmother.


[5]   At a fact finding hearing on May 31, 2018, Mother admitted that the children

      were CHINS and that she “would benefit from services to obtain and maintain

      sobriety.” Exhibits at 20. By agreement of the parties, the trial court entered a

      dispositional order that same day. The court ordered Mother to engage in

      home-based case management and therapy, complete a substance abuse

      assessment and follow all treatment recommendations, and submit to random

      drug screens.


[6]   By the CHINS review hearing in September 2018, Mother had completed a

      substance abuse assessment in June and was scheduled to start outpatient

      treatment after the hearing. Mother was struggling with services but partially

      engaged. J.C. and G.P. remained in their maternal great grandmother’s home,

      and the older children had been placed on a trial home visit with their father.




      Court of Appeals of Indiana | Memorandum Decision 20A-JT-901 | October 20, 2020   Page 3 of 15
[7]   Mother was unsuccessfully discharged from her outpatient drug treatment

      program on December 1, 2018 due to sporadic attendance and positive drug

      screens. At that time, her addictions counselor recommended that she be

      referred for detox and residential treatment. Mother, however, did not believe

      she needed in-patient treatment for her addiction issues.


[8]   Between May and December 2018, Mother inconsistently engaged in services

      with her home-based caseworker, Regna Yates, and made no progress toward

      her goals. According to Yates, “[Mother] would be clean, and then she

      wouldn’t be clean.” Transcript at 108. Mother started going to a clinic to legally

      obtain suboxone, an opiate blocker, but then stopped due to lack of funds and

      insurance. Mother was unemployed and had no income. Yates delayed closing

      out services for some time in an attempt to “fight for [Mother] and encourage

      her to do what she needed to do,” but she ultimately had to close services in

      December 2018 due to Mother’s continued noncompliance. Id. at 110. Yates

      encouraged Mother to enter a detox program, but Mother refused.


[9]   Sydney Staten, the family case manager (FCM) since October 2018,

      experienced inconsistent contact, and often no contact, with Mother over the

      course of the CHINS case. Mother had a pattern of contacting FCM Staten to

      discuss or reinstate services, and then FCM Staten would not hear from Mother

      again and Mother would not engage with the referred service providers. This

      pattern resulted in FCM Staten having to re-refer services for Mother at least

      three times in 2019 (January, May, and December). The inability to keep

      service providers on the case also made holding child and family team meetings

      Court of Appeals of Indiana | Memorandum Decision 20A-JT-901 | October 20, 2020   Page 4 of 15
       nearly impossible. Over the course of the CHINS proceedings, Mother

       submitted to no drug screens for FCM Staten and successfully completed no

       services. Additionally, Mother attended none of the CHINS hearings in 2019.


[10]   At the CHINS permanency hearing on July 11, 2019, the court changed the

       permanency plan to adoption for J.C. and G.P. 1 The court noted that the case

       had been open since March 2018 and that Mother was not participating in

       services and had not addressed her substance issues. Shortly thereafter, J.C.

       and G.P. were placed with their respective paternal grandmothers, where they

       have each remained. These are preadoptive placements.


[11]   On August 26, 2019, DCS filed petitions for the involuntary termination of the

       parent-child relationship between Mother and J.C. and G.P., as well as between

       the children and their respective fathers. Mother had no engagement with

       services after the plan changed to adoption, and she did not exercise supervised

       visitation through a DCS provider after July 5, 2019. 2


[12]   Mother contacted FCM Staten at the end of 2019 and acknowledged that she

       was struggling with sobriety. FCM Staten looked into inpatient treatment for




       1
        By this time, custody of the two older children had been granted to their father, and the CHINS case had
       been closed with respect to them.
       2
         Alexis White provided Mother with homebased services and supervised visits starting on April 25, 2019.
       The services went well for about two months until Mother informed White on July 5, 2019, that she had a
       warrant out for her arrest for violating home detention. In fact, the warrant had been issued on May 14,
       2019, and Mother was arrested on August 13, 2019. Mother never responded to White again, nor did
       Mother respond to a subsequent provider referred for supervised visits in November 2019. The criminal case,
       to which Mother pled guilty in February 2019, was for Level 6 felony obtaining a controlled substance
       (Percocet) by fraud or deceit. She completed her sentence on community corrections in October 2019.

       Court of Appeals of Indiana | Memorandum Decision 20A-JT-901 | October 20, 2020                 Page 5 of 15
       Mother at VOA but there were no available beds. Mother informed FCM

       Staten that she now had insurance, so FCM Staten encouraged her to seek

       treatment on her own outside of this unavailable DCS provider.


[13]   The factfinding hearing in the termination case was held on January 15 and

       February 19, 2020. Mother testified on both days. On the first day, she

       acknowledged that she had a history of daily drug use and that she had illegally

       used prescription drugs as recently as two weeks earlier. She also testified that

       she was not engaged with services through DCS, had no home of her own, and

       was unemployed. Mother claimed, however, that she was starting a job at KFC

       the next day and that she had just completed a detox program two days before

       the hearing. The inpatient detox treatment at Valle Vista, for which Mother

       provided no documentation, was from January 9 to January 13, and, according

       to Mother, she was scheduled to start therapy and obtain more suboxone on

       January 24. Mother claimed that this time was different and stated:


               I am tired. I am just ready to get my life together, get a job and
               get my kids, that is all I want is a second chance. I know this
               case has been going on for almost two years. I mean nobody is
               perfect. I have been going through a lot.
Id. at 68-69.


[14]   On the second day of the hearing, Mother testified that she completed a

       substance abuse assessment with Journey Road on January 24 and attended an

       individual therapy session in February, though she could not recall that date or

       when her next appointment was scheduled. Mother provided no verification to

       Court of Appeals of Indiana | Memorandum Decision 20A-JT-901 | October 20, 2020   Page 6 of 15
       DCS or the court regarding these services or her claimed sobriety. Regarding

       employment, Mother indicated that she had quit her job with KFC in January

       after about a week and that she was scheduled to start orientation at the Finish

       Line warehouse the day after this hearing. Mother had no details regarding her

       hourly pay. Additionally, Mother indicated that she had moved again (now

       living with a family member) since the last hearing date.


[15]   FCM Staten, several service providers, and the GAL also testified in this case.

       In addition to Mother’s noncompliance with services, as set out in detail above,

       FCM Staten testified that there was no reason to believe that Mother’s recent

       amenability to treatment would not end the same way as it has in the past. She

       noted that over the history of this case Mother has never been able to follow

       through in the long run. FCM Staten opined that termination of parental rights

       was in J.C. and G.P.’s best interests. The plan following termination was for

       J.C. and G.P. to be adopted by their respective paternal grandparents, with

       whom they had been living for about eight months and thriving.


[16]   Similarly, the GAL, who had been on the case since March 2018, testified that

       in his opinion, termination was in the children’s best interests. The GAL

       noted, specifically, Mother’s inability to provide permanency for the children

       after nearly two years, her failure to engage in services, and her inability to

       maintain sobriety. The children were doing well in their respective preadoptive,

       relative placements, and the GAL and FCM Staten did not believe that giving

       Mother additional time would result in reunification with her. Additionally,

       J.C.’s home-based therapist, Elizabeth Saterlee, opined that permanency was

       Court of Appeals of Indiana | Memorandum Decision 20A-JT-901 | October 20, 2020   Page 7 of 15
       particularly important for J.C. and that J.C. would suffer additional trauma if

       she were to be taken from her current preadoptive home with her paternal

       grandmother.


[17]   On March 20, 2020, the trial court entered its order terminating Mother’s

       parental rights with respect to J.C. and G.P. The parental rights of the

       children’s fathers had already been terminated, J.C.’s by default and G.P.’s by

       consent. Mother now appeals. Additional information will be provided below

       as needed.


                                            Discussion & Decision


[18]   When reviewing the termination of parental rights, we will not reweigh the

       evidence or judge the credibility of the witnesses. In re R.S., 56 N.E.3d 625, 628

       (Ind. 2016). Instead, we consider only the evidence and reasonable inferences

       most favorable to the judgment. In re D.D., 804 N.E.2d 258, 265 (Ind. Ct. App.

       2004), trans. denied. In deference to the trial court’s unique position to assess

       the evidence, we will set aside its judgment terminating a parent-child

       relationship only if it is clearly erroneous. In re L.S., 717 N.E.2d 204, 208 (Ind.

       Ct. App. 1999), trans. denied. In light of the applicable clear and convincing

       evidence standard, we review to determine whether the evidence clearly and

       convincingly supports the findings and whether the findings clearly and

       convincingly support the judgment. In re R.S., 56 N.E.3d at 628.


[19]   We recognize that the traditional right of parents to “establish a home and raise

       their children is protected by the Fourteenth Amendment of the United States

       Court of Appeals of Indiana | Memorandum Decision 20A-JT-901 | October 20, 2020   Page 8 of 15
       Constitution.” In re M.B., 666 N.E.2d 73, 76 (Ind. Ct. App. 1996), trans. denied.

       Although parental rights are of constitutional dimension, the law provides for

       the termination of these rights when parents are unable or unwilling to meet

       their parental responsibilities. In re R.H., 892 N.E.2d 144, 149 (Ind. Ct. App.

       2008). In addition, a court must subordinate the interests of the parents to those

       of the child when evaluating the circumstances surrounding the termination. In

       re K.S., 750 N.E.2d 832, 836 (Ind. Ct. App. 2001). The purpose of terminating

       parental rights is not to punish the parents, but to protect their children. Id.


[20]   Before an involuntary termination of parental rights may occur in Indiana, DCS

       is required to allege and prove by clear and convincing evidence, among other

       things, that one of the following is true:


                (i) There is a reasonable probability that the conditions that
               resulted in the child’s removal or the reasons for placement
               outside the home of the parents will not be remedied.


               (ii) There is a reasonable probability that the continuation of the
               parent-child relationship poses a threat to the well-being of the
               child.


               (iii) The child has, on two (2) separate occasions, been
               adjudicated a child in need of services[.]


       Ind. Code § 31-35-2-4(b)(2)(B); Ind. Code § 31-37-14-2. DCS must also prove

       by clear and convincing evidence that termination is in the best interests of the

       child and that there is a satisfactory plan for the care and treatment of the child.

       I.C. § 31-35-2-4(b)(2)(C), (D); I.C. § 31-37-14-2.

       Court of Appeals of Indiana | Memorandum Decision 20A-JT-901 | October 20, 2020   Page 9 of 15
[21]   On appeal, Mother initially challenges the trial court’s conclusions with respect

       to I.C. § 31-35-2-4(b)(2)(B)(i) and (ii). We observe that I.C. § 31-35-2-4(b)(2)(B)

       is written in the disjunctive and, thus, requires the trial court to find only one of

       the three requirements of the subsection by clear and convincing evidence. See

       In re L.S., 717 N.E.2d at 209. Though the trial court found two of the

       requirements satisfied in this case, we will focus our review on the trial court’s

       determination that there is a reasonable probability that the conditions that

       resulted in the children’s removal and/or continued placement outside

       Mother’s home will not be remedied.


[22]   In making such a determination, the trial court is tasked with judging a parent’s

       fitness to care for their child at the time of the termination hearing, taking into

       consideration evidence of changed circumstances. In re N.Q., 996 N.E.2d 385,

       392 (Ind. Ct. App. 2013).


               Due to the permanent effect of termination, the trial court also
               must evaluate the parent’s habitual patterns of conduct to
               determine the probability of future neglect or deprivation of the
               child. The statute does not simply focus on the initial basis for a
               child’s removal for purposes of determining whether a parent’s
               rights should be terminated, “but also those bases resulting in the
               continued placement outside the home.” In re A.I., 825 N.E.2d
798, 806 (Ind. Ct. App. 2005), trans. denied. A court may
               properly consider evidence of a parent’s prior criminal history,
               drug and alcohol abuse, history of neglect, failure to provide
               support, and lack of adequate housing and employment.
               Moreover, a trial court “can reasonably consider the services
               offered by the [DCS] to the parent and the parent’s response to
               those services.” [McBride v. Monroe Cnty. Office of Family &
               Children, 798 N.E.2d 185, 199 (Ind. Ct. App. 2003)]. In addition,

       Court of Appeals of Indiana | Memorandum Decision 20A-JT-901 | October 20, 2020   Page 10 of 15
               “[w]here there are only temporary improvements and the pattern
               of conduct shows no overall progress, the court might reasonably
               find that under the circumstances, the problematic situation will
               not improve.” In re A.H., 832 N.E.2d 563, 570 (Ind. Ct. App.
               2005).
Id. (some citations omitted).


[23]   Here, trial court made the following findings and conclusions in this regard:


               f. The conditions that led to the Children’s removal or placement
               and retention outside the home of Mother are her continued
               failure to demonstrate the ability and willingness to meet her
               parental responsibilities and provide for the Children’s short-term
               and long-term needs due to failure to address her substance use,
               and her failure to show that she has stable, appropriate housing
               or employment.


               g. These conditions have not been remedied.


               h. It is highly probable that these conditions will not be
               remedied, even if Mother is given additional time to remedy the
               conditions. The Children’s CHINS case has been open two
               years. Although Mother testified that she completed detox and
               that she started treatment at Journey Road, she did not begin
               detox or treatment until nearly two years after the CHINS matter
               began. Mother has not verified her involvement or progress in
               treatment. Mother has previously said that she intends to engage
               in services only to fail to follow through and become difficult to
               reach. Mother has not signed releases so that DCS can obtain
               information regarding her treatment and progress.


               i. Mother lives in a two-bedroom home with a family member,
               and had not started her employment with Finish Line at the time


       Court of Appeals of Indiana | Memorandum Decision 20A-JT-901 | October 20, 2020   Page 11 of 15
               of the TPR trial. She is unaware of what her hourly rate would
               be.


               j. Mother has maintained contact with the Children, but has not
               demonstrated an ability to parent them throughout the pendency
               of the CHINS case. The Children have been in relative care for
               the entirety of the CHINS matter, and have never been returned
               to Mother’s care. Mother has also never progressed to
               unsupervised parenting time.


               k. Mother demonstrated a lack of commitment to remedy the
               conditions and she is responsible for her failure to engage with
               the service providers. Mother failed to successfully complete
               services despite FCM making several referrals for court-ordered
               services.


               l. There is a substantial probability that future neglect or
               deprivation will occur because of Mother’s failure to remedy the
               conditions.


               m. The Court finds that DCS has shown by clear and convincing
               evidence that there is a reasonable probability that the conditions
               that resulted in the Children’s removal or the reasons for
               placement outside the home of Mother will not be remedied….


       Appendix at 28-29.


[24]   The evidence overwhelmingly shows that at the time of the final hearing

       Mother was not in any position to care for her children. She did not have

       adequate housing or stable employment and, at most, had been sober for less

       than two months. Further, she engaged in the recent treatment only on the eve

       of trial and provided no documentation or drug screens to show her progress.

       Court of Appeals of Indiana | Memorandum Decision 20A-JT-901 | October 20, 2020   Page 12 of 15
       Under the circumstances, the trial court acted within its discretion in weighing

       more heavily Mother’s pattern of conduct during the almost two years leading

       up to the termination hearing. Contrary to her assertions on appeal, it is not

       evident that Mother had finally “turned a crucial corner” after four days of in-

       patient treatment and a couple therapy sessions. Appellant’s Brief at 19. Mother

       had claimed to be clean and had sought services in the past, only to disengage

       shortly thereafter and return to using drugs. While we hope, for her own sake,

       that Mother is now adequately addressing her substance abuse issues, which

       have clearly devastated her life, we cannot say that the trial court’s conclusion

       that she will not remedy these conditions is clearly erroneous.


[25]   Finally, Mother challenges the trial court’s determination that termination of

       parental rights is in the children’s best interests. In making this best-interests

       determination, the trial court is required to look beyond the factors identified by

       DCS and consider the totality of the evidence. In re J.C., 994 N.E.2d 278, 290

       (Ind. Ct. App. 2013). The court must subordinate the interest of the parent to

       those of the children and need not wait until a child is irreversibly harmed

       before terminating the parent-child relationship. McBride, 798 N.E.2d at 199.

       Our Supreme Court has explained that “[p]ermanency is a central consideration

       in determining the best interests of a child.” In re G.Y., 904 N.E.2d 1257, 1265

       (Ind. 2009). “Moreover, we have previously held that the recommendations of

       the case manager and court-appointed advocate to terminate parental rights, in

       addition to evidence that the conditions resulting in removal will not be

       remedied, is sufficient to show by clear and convincing evidence that


       Court of Appeals of Indiana | Memorandum Decision 20A-JT-901 | October 20, 2020   Page 13 of 15
       termination is in the child’s best interests.” In re. J.S., 906 N.E.2d 226, 236

       (Ind. Ct. App. 2009).


[26]   The trial court made the following findings in support of its best-interests

       determination:


               e. Permanency is in the Children’s best interests.


               f. Mother has not demonstrated the ability or willingness to
               parent the Children, to provide the Children with a permanent,
               safe and stable home environment free from substance abuse, or
               to provide for the Children’s long-term and short-term needs.


               g. The Children have been in relative care for the entirety of the
               CHINS matter, and they have both been placed with their
               paternal grandmothers for more than eight months. The
               Children have support and stability, and they are thriving in their
               respective relative care placements.


               h. Mother was unsuccessfully discharged from her court-ordered
               services on several occasions despite multiple referrals and
               opportunities. Several providers also ignored their respective
               agency policies requiring discharge in order to attempt to assist
               Mother with meeting her goals. Mother did not begin services on
               her own until nearly two years after the inception of the CHINS
               matter, and approximately five months after the TPR petition
               was filed.


               i. Both the FCM and the GAL believe that termination of the
               parent-child relationship between Mother and the Children, and
               the adoption of the Children by their relative caregivers, is in the
               Children’s best interest.



       Court of Appeals of Indiana | Memorandum Decision 20A-JT-901 | October 20, 2020   Page 14 of 15
       Appendix at 30-31.


[27]   Mother correctly observes that her constitutional right to raise her children may

       not be terminated solely because there is a better home available for them and

       that termination should be a last resort, available only when all other

       reasonable efforts have failed. See In re V.A., 51 N.E.3d 1140, 1151-52 (Ind.

       2016). In this case, DCS referred and re-referred services for Mother time and

       again, and Mother regularly rebuffed service providers, who bent rules in order

       to try to help her. She barely ever engaged in services, and she made no

       progress for nearly two years. In other words, the record establishes that all

       reasonable efforts had failed and termination was in the best interests of the

       children.


[28]   Judgment affirmed.


       Riley, J. and May, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-JT-901 | October 20, 2020   Page 15 of 15